Citation Nr: 0716204	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  03-25 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from November 1958 to December 
1962.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
denying service connection for a low back disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran contends that he has had a back disorder ever 
since he injured it in an incident aboard ship in service in 
December 1961.  The injury is documented in a service medical 
record, as occurring when a fellow soldier had reportedly 
lifted the veteran up from behind and twisted him to the left 
while he was suspended.  The service medical record noted 
muscle spasm and tenderness, with an assigned diagnosis of 
low back strain.  As the veteran reports, he then received 
only heat treatments for a number of days, with resolution of 
the acute condition.  However, as the veteran recounted in 
his September 2003 VA Form 9, he heard a pop when he was thus 
lifted and twisted, and he has had difficulty with his back 
since that time.

The veteran has reported a long history of treatment since 
that time, including chiropractic treatment and massage 
therapy from many sources.  However, he has indicated the 
unavailability of records from most sources, or has otherwise 
failed to provide contact information to obtain records of 
treatments.  Treatment records within the claims file showing 
treatment for the low back between service and the present 
are nearly absent.  A May 1968 record of treatment at the 
Goodall & Witcher Clinic and Hospital informs of a four- to 
five-day history of left side back ache, with a treatment 
assessment of musculoskeletal pain.  An April 2001 VA 
treatment record assesses probable degenerative joint disease 
of the knees and back.  Such a long interval between isolated 
records of treatment, with arthritis not diagnosed until 
recent years, might support a medical opinion that the 
veteran's prior documented back difficulties were mere 
isolated strain incidents, with no etiological link between 
service and a current low back disorder.  An April 2005 VA 
examination provided essentially this opinion.  

However, there are two circumstances in this case which 
preclude reliance on that VA opinion to deny the claim at the 
present time:  the VA examiner's reliance on facts not in 
evidence; and a need for further development and 
clarification of the private medical evidence.  

The VA examiner in April 2005 who provided the opinion 
against the claim relied on facts not in evidence.  The VA 
physician noted a history, apparently provided by the 
veteran, of an injury in high school when he was thrown 
against the bleachers and suffered a trauma to the back.  The 
veteran has reported that the incident occurred in his 
freshman year in high school, and caused him no difficulty, 
with his playing all manner of sports in high school and then 
in the military after that high school incident.  However, 
the VA examiner, by means unclear in the record, arrived at 
the conclusion that the veteran suffered "significant injury 
to his back as a freshman in high school," while finding 
that the veteran's injury to the back in service did not 
result in any current back disorder.  The veteran has 
vigorously contested the VA physician's conclusion that 
significant injury to his back occurred prior to service.

More important, the veteran's service entrance examination 
provided no finding of any back disability, and hence the 
veteran is entitled to a presumption of soundness of his back 
upon service entrance.  There does not appear to be clear and 
unmistakable evidence to rebut that presumption.  38 U.S.C.A. 
§§ 1111, 1137 (West 2002 & Supp. 2006); 38 C.F.R. § 3.304(b) 
(2006).  Thus, the VA examiner's medical opinion as to the 
etiology of the veteran's low back disorder, based as it is 
on an assumption that the veteran had a significant back 
disability prior to service, is not cognizable.  See Miller 
v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, 
even one reached by a health care professional, is not 
probative without a cognizable factual predicate in the 
record).  Hence, following other evidentiary development, 
another VA examination is required to address the cause of 
the veteran's present low back disorder based on cognizable 
facts in evidence. 

The veteran has provided multiple medical opinions to the 
effect that his current low back disorder had its origin in 
service.  Such an opinion, if it relied solely on the 
veteran's self-reported history, would not be sufficient to 
support the claim, due to a lack of supporting clinical 
evidence of either chronic disability in service or ongoing 
disability from service to the present.  38 C.F.R. § 3.303; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Swan 
v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 
Vet. App. 458, 461 (1993); Black v. Brown, 5 Vet. App. 177, 
180 (1995).

However, one of those treating private physicians, Dr. D.G., 
in an October 2003 letter, informed that he had treated the 
veteran for many years, and noted that the veteran had had a 
back problem since his injury in the Navy in December 1961.  
On that basis, the physician opined that the veteran's 
current low back disorder with arthritis is due to the in-
service injury.  Unfortunately, Dr. G did not mention how 
long he had treated the veteran, or how he came by the 
information that the veteran had a back problem which had 
persisted since December 1961.  As noted, if this knowledge 
was based on the veteran's self-report, it cannot support the 
claim.  However, the veteran originally advised that he had 
received treatment from that physician since 1968.  When the 
RO in November 2001 first requested records from this 
physician, he provided records from the Goodall & Witcher 
Clinic and Hospital dating from 1965 to 2001.  It is unclear, 
from the records which Dr. G provided, whether those 
treatments constituted all the treatment that physician 
provided to the veteran over that interval, or whether all 
the treatments shown in those records were by Dr. G.  While 
those records dated from 1965 to 2001, they contained only 
the single treatment for a back disorder already noted, in 
May 1968.  

Clearly, clarification from Dr. G is required, as to how long 
he had treated the veteran for a back disorder, with what 
frequency, whether the physician had knowledge derived from 
independent sources (other than the veteran) as to other 
treatment received for his back disorder, and how and by what 
information sources the physician came by the information 
that led him to conclude that the veteran's current low back 
disorder had its origin in the veteran's back injury in 
service in December 1961.

Accordingly, the case is REMANDED for the following action:

1.  With the veteran's authorization and 
assistance, the RO should send a further query 
letter to Dr. G, who provided the October 2003 
etiology opinion letter noted above.  Explain 
to the physician that VA has no documented 
medical history to support a chronic 
disability of the back originating in service, 
and also has no documented medical history of 
treatment for a back disability on an ongoing 
basis from service to the present.

a.  Ask Dr. G to elaborate on and explain 
his opinion as to the etiology of the 
veteran's low back disorder, as follows:

i.  When did he begin treating the 
veteran for a low back disorder, and with 
what frequency did he treat him for any 
low back disorder?

ii.  What history can he provide of 
diagnoses he assigned for a back 
disorder?

iii.  When did he first diagnose a 
chronic disorder of the low back?

iv.  When were degenerative changes first 
identified and when was degenerative disc 
disease or degenerative joint disease 
first diagnosed (if ever)?

v.  What independent information (from 
sources other than the veteran) had he 
relied upon for his opinion that a 
current back disability had its origin 
with the veteran's injury to the low back 
in December 1961?

vi.  What knowledge did he have of that 
injury in December 1961 or its residuals, 
and how did he come by that knowledge?  

b.  Any response and records received in 
reply to this query should be associated 
with the claims folder.

2.  Thereafter, the veteran should be afforded 
an orthopedic examination by an examiner other 
than the one who conducted the VA examination 
in April 2005, to address the nature and 
etiology of the veteran's low back disability.  
The claims folder must be available to the 
examiner  prior to examination.  Any 
necessary, non-invasive tests should be 
conducted.  The examiner should address the 
following:

a.  What is the nature of the veteran's 
current low back disorder?  

b.  Is it at least as likely as not that a 
current low back disorder is causally 
related to the veteran's back injury in 
service in December 1961, or is otherwise 
causally related to the veteran's period of 
service?

c.  In answering the above questions, the 
examiner should be advised that a 
presumption of soundness is in effect, and 
hence the examiner should not provide any 
opinion based on an assumption that a back 
disorder pre-existed service.  As part of 
the review of the claims folder, the 
examiner should review the most recent 
reply obtained from Dr. G, as well as any 
supporting documentation provided.

d.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

e.  The examiner should provide complete 
explanations for his/her opinions.

3.  Thereafter, the RO should readjudicate the 
remanded claim de novo.  If the benefit sought 
is not granted to the veteran's satisfaction, 
the veteran and his representative should be 
provided with a supplemental statement of the 
case and afforded the appropriate opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a fina decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


